Case: 20-10317     Document: 00515564742         Page: 1     Date Filed: 09/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 15, 2020
                                  No. 20-10317
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eddie Lee Finley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-335-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Eddie Lee Finley appeals his 180-month sentence for being a felon in
   possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),
   924(e)(1). He argues that his prior Texas conviction for burglary of a
   habitation is not a violent felony under the Armed Career Criminal Act


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10317       Document: 00515564742           Page: 2   Date Filed: 09/15/2020




                                      No. 20-10317


   (ACCA), but concedes that the issue is foreclosed by United States v. Herrold,
   941 F.3d 173 (5th Cir. 2019) (en banc), petition for cert. filed (U.S. Feb. 18,
   2020) (No. 19-7731). The Government has moved for summary affirmance
   or, alternatively, an extension of time to file a brief.
          Summary affirmance is proper where, among other instances, “the
   position of one of the parties is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case.” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).           Finley’s
   arguments are foreclosed by Herrold. In Herrold, this court held that Texas
   burglary is “generic burglary” and is a violent felony under the ACCA.
   Herrold, 941 F.3d at 182. Thus, the argument that Finley’s Texas burglary
   conviction is not a violent felony is foreclosed, and summary affirmance is
   proper. See Groendyke Transp., Inc., 406 F.2d at 1162.
          In light of the foregoing, the Government’s motion for summary
   affirmance is GRANTED, and the judgment is AFFIRMED.                       The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                            2